Case 1:20-cv-02538-TWP-MJD Document1 Filed 09/30/20 Page 1 of 5 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT FOR FILED
THE SOUTHERN DISTRICT OF INDIANA cep
INDIANAPOLIS DIVISION 3 0 2020

U.S. CLERK’S OFFICE

 

JAMES J. SHADOAN and ) INDIANAPOLIS, INDIANA
CHRISTINE A. CRAIG, )
Plaintiffs, , .
~ 2 O TV
. } coset 12 20-0 255 ETP MUD
UNITED STATES OF AMERICA,
Defendant. ,

COMPLAINT TO RECOVER INCOME TAX OVERPAYMENTS

COME NOW, Plaintiffs, James J. Shadoan and Christine A. Craig, by counsel, and for
their Complaint to Recover Income Tax Overpayment against Defendant, United States of
America (the “Complaint”), state as follows:

1. Plaintiffs, James J. Shadoan and Christine A. Craig, husband and wife (the
“Taxpayers”) have at all relevant times been residents of Hamilton County, State of Indiana.

2. Defendant, United States of America (“USA”) is a proper party because this
action involves claims for refund filed by Plaintiffs upon the United States Department of
Treasury, Internal Revenue Service (“IRS”).

3. The United States District Court has jurisdiction over this action pursuant to 28
U.S.C. §1331 (federal question); §1340 (internal revenue); and §1346(a)(1) (United States as
defendant).

4. Venue is proper in the Southern District of Indiana, because Plaintiffs’ principal

residence was in such District.
Case 1:20-cv-02538-TWP-MJD Document1 Filed 09/30/20 Page 2 of 5 PagelD #: 2

COUNT I

5. On or about October 8, 2018, Plaintiffs timely filed their amended, married joint
federal individual income tax return for the year 2014 (the “2014 Form 1040X”) with the
Internal Revenue Service Center at Fresno, California, for a refund of federal income tax and
interest accrued thereon in the principal amount of $8,704 together with interest allowed by law.

6. Recovery is sought of federal individual income tax for the taxable year ended
December 31, 2014.

7. A copy of Plaintiffs’ claim to the Internal Revenue Service and/or Defendant for
the refund of overpaid 2014 federal individual income tax is attached and marked Exhibit “1”
(the “2014 Claim”).

8. On or about December 16, 2019, Defendant remitted to Plaintiffs only $2,073.47
of their $8,704 principal overpaid 2014 federal individual income tax.

9. The 2014 Claim was otherwise ignored by Defendant, and therefore refused.

10. More than six months have elapsed since the filing of the 2014 Claim, and less
than two years from partial payment of the 2014 Claim, such that this Complaint is timely filed.

11. Plaintiffs have overpaid their individual income tax for 2014 in the principal
amount of $6,630.53 ($8,704 - 2,073.47), exclusive of statutory interest due thereon.

COUNT I

12. Plaintiffs restate and reallege Paragraphs 1 through 4 of this Complaint.

13. On November 8, 2018, the Plaintiffs timely filed their amended, married joint
federal individual income tax return for the year 2015 (the “2015 Form 1040X’’) with the
Internal Revenue Service at Fresno, California, for a refund of federal individual income tax and

interest accrued thereon in the amount of $8,885 together with interest as allowed by law.
Case 1:20-cv-02538-TWP-MJD Document1 Filed 09/30/20 Page 3 of 5 PagelD #: 3

14. Recovery is sought of federal individual income tax for the taxable year ended
December 31, 2015.

15. A copy of Plaintiffs’ claim to the Internal Revenue Service and/or Defendant for
the refund of overpaid 2015 federal individual income tax is attached and marked Exhibit “2”
(the “2015 Claim”).

16. The 2015 Claim was ignored by Defendant, and therefore refused.

17. Less than two years and more than six months have elapsed since the filing of the
2015 Claim, such that this Complaint is timely filed.

18. Plaintiffs have overpaid their individual income tax for 2015 in the principal
amount of $8.885.00, exclusive of statutory interest due thereon.

COUNT Il

19. Plaintiffs restate and reallege Paragraphs 1 through 4 of this Complaint.

20. On November 8, 2018, Plaintiffs timely filed their amended, married joint federal
individual income tax return for the year 2016 (the “2016 Form 1040X”) with the Internal
Revenue Service Center at Fresno, California, for a refund of federal individual income tax and
interest accrued thereon in the principal amount of $15,595.00 together with interest as allowed
by law.

21. | Recovery is sought of federal individual income tax for the taxable year ended
December 31, 2016.

22. Acopy of Plaintiffs’ claim to the Internal Revenue Service and/or Defendant for
the refund of overpaid 2016 federal individual income tax is attached and marked Exhibit “3”
(the “2016 Claim”).

23. The 2016 Claim was ignored by Defendant, and therefore refused.
Case 1:20-cv-02538-TWP-MJD Document1 Filed 09/30/20 Page 4 of 5 PagelD #: 4

24. Less than two years and more than six months have elapsed since the filing of the
2016 Claim, such that this Complaint is timely filed.
25. Plaintiffs have overpaid their individual income tax for 2016 in the principal
amount of $15,595.00, exclusive of statutory interest due thereon.
* * *
26. Exhibits 1 through 3 are filed under seal, a separate Motion for which is filed
under Local Rule 5-11(d).
WHEREFORE, Plaintiffs, James J. Shadoan and Christine A. Craig, demand judgment
against Defendant, United States of America, as follows:
a. For judgment on Count I in favor of Plaintiffs, James J. Shadoan and Christine A.
Craig, in the amount of $6,630.53, plus interest as provided by law;
b. For judgment on Count II in favor of Plaintiffs, James J. Shadoan and Christine
A. Craig, in the amount of $8,885.00, plus interest as provided by law;
c. For judgment on Count III in favor of Plaintiffs, James J. Shadoan and Christine
A. Craig, in the amount of $15,595.00, plus interest as provided by law;
d. For attorney fees and costs on Counts I — III pursuant to 26 U.S.C. §7430; and
e. For such other relief as the Court deems proper.
Respectfully submitted,
GILDAY & ASSOCIATES, P.C.
By: Qamee \. Ades
James K. Gilday, Attorney at Law
James K. Gilday (Attorney Bar No. 10825-49)
GILDAY & ASSOCIATES, P.C.

One Indiana Square, Suite 2580
Indianapolis, IN 46204-2082
Case 1:20-cv-02538-TWP-MJD Document1 Filed 09/30/20 Page 5 of 5 PagelD #: 5

Phone: (317) 624-0033
Fax: (317) 638-0300
E-Mail: jgilday@gildaylegal.com
